Citation Nr: 0937837	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-03 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypothyroidism, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the 
bilateral hands, to include as secondary to diabetes 
mellitus. 

4.  Entitlement to service connection for neuropathy of the 
bilateral feet, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
disabilities, to include his service-connected posttraumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied entitlement to the benefits 
currently sought on appeal.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
conditions of the Veteran's naval service involved duty or 
visitation within the land borders of the Republic of 
Vietnam.  

2.  The evidence does not show that the Veteran was exposed 
to tactical herbicide agents aboard ship during his military 
service.
3.  There is no evidence that diabetes mellitus, 
hypothyroidism, or a neurological condition affecting the 
bilateral hands and feet manifested during the Veteran's 
military service or any applicable presumptive period 
thereafter. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypothyroidism was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Neuropathy of the bilateral hands is not proximately due 
to, or the result of, the Veteran's service-connected 
disabilities, nor does the evidence show that it is 
attributable to military service in any other way.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Neuropathy of the bilateral feet is not proximately due 
to, or the result of, the Veteran's service-connected 
disabilities, nor does the evidence show that it is 
attributable to military service in any other way.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, in February 2005, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claims for service connection, to include information and 
evidence that VA would seek to provide and information and 
evidence that the Veteran was expected to provide.  

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the May 2009 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Veteran has not been provided with a medical examination 
in relation to his claims regarding diabetes mellitus, 
hypothyroidism, and a neurological condition affecting the 
bilateral hands and feet.  However, such examination is not 
required in this case.  The Board is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Here, the evidence does not establish that the Veteran 
suffered an event, injury, or disease in service related to 
the claimed conditions.  Instead, his claims essentially rely 
upon the assertion that his diabetes mellitus should be 
afforded presumptive service connection due to herbicide 
exposure, and that diabetes mellitus has resulted in the 
other claimed conditions.  As discussed in full below, the 
Board finds that the preponderance of the evidence is against 
a finding of an in-service incurrence of any of the claimed 
conditions.  Furthermore, the evidence does not show that the 
Veteran was directly or presumptively exposed to herbicides 
while serving off the shores of Vietnam.  Therefore, without 
an in-service event, injury, or disease related to the 
claimed conditions, there is no duty to provide a VA medical 
exam or further medical opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for diabetes mellitus, 
hypothyroidism, and neuropathy of the bilateral hands and 
feet, each of which he contends is attributable to his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, diabetes mellitus or an organic 
disease of the nervous system) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Also, specific diseases, to include Type 2 diabetes mellitus 
or adult-onset diabetes, have been found to be associated 
with exposure to certain herbicide agents used in the 
Republic of Vietnam.  38 C.F.R. § 3.309(e) (2008).  As such, 
if a veteran is found to have been exposed to tactical 
herbicides during his military service, such as the chemical 
defoliant commonly known as "Agent Orange," service 
connection of a disease associated with that exposure is 
warranted on a presumptive basis even though there is no 
record of any such disease in service.  Id.; see also 
38 C.F.R. 
§ 3.307(a)(6) (2008).   

Finally, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.
Each applicable theory of entitlement will now be discussed 
in turn with respect to each claimed disability.  

Diabetes mellitus

The evidence does not show, nor does the Veteran contend that 
he experienced onset of diabetes mellitus during military 
service.  His service treatment records do not reflect any 
complaints of, nor treatment sought for, any problem related 
to blood sugar or symptoms of diabetes.  Without an in-
service incurrence or aggravation of disease, service 
connection of diabetes mellitus is not warranted on a direct 
basis.  38 C.F.R. § 3.303. 

Furthermore, the evidence of record reflects that the Veteran 
was initially diagnosed with Type 2 diabetes based upon the 
results of a fasting blood glucose test administered by a VA 
physician in August 2004.  At that time, the Veteran 
described a family history of diabetes.  Specifically, the 
Veteran's father was noted to be a severe diabetic, weighing 
over 700 pounds, who required bilateral below the knee 
amputations due to diabetes.  VA treatment record, August 
2004.  The Veteran is also described as being obese.  Id.  
Despite such family history, there is no evidence that the 
Veteran was diagnosed with diabetes before August 2004, over 
three decades after separation from military service.  
Presumptive service connection for diabetes as a chronic 
disease is not warranted unless diabetes manifested itself to 
a compensable degree within one year of separation from 
service, i.e. no later than August 1970 in this Veteran's 
case.  38 C.F.R. §§  3.307, 3.309.  

However, the Veteran contends that presumptive service 
connection for his diabetes mellitus is warranted due to 
exposure to herbicides during his naval service off the coast 
of Vietnam.  See, e.g., VA Form 9, February 2006.  
Regulations state that a veteran who, during active military, 
naval, or air service, served in Vietnam between January 1962 
and May 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2009).  However, service "in" 
the Republic of Vietnam has been interpreted as requiring a 
Veteran to have set foot on land in the Republic of Vietnam 
rather than mere shipboard service in offshore waters.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied 
(finding foot-on-land rule to be permissible statutory 
interpretation); see also 38 U.S.C.A. 
§ 1116(a)(3) (West Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008). 

It is undisputed that the Veteran served aboard the USS 
Uhlmann (DD 687), a naval destroyer, from November 1965 to 
June 1969.  See Abstract of service history within Veteran's 
service treatment records.  His service aboard this vessel 
constitutes all but approximately five months of his active 
naval service.  See DD Form 214.  It is also undisputed that 
the Uhlmann served in the official waters of the Republic of 
Vietnam for various periods of time between September 1966 
and March 1968.  See Personnel Information Exchange System 
(PIES) response, May 2005.  Nonetheless, the evidence does 
not show that the Veteran's service aboard the USS Uhlmann 
was such that he ever "set foot" upon the ground of Vietnam 
as required for presumptive service connection based upon 
herbicide exposure to apply.

The Board acknowledges that the Veteran initially contended 
that he was "ashore" approximately 50 to 60 times as part 
of his responsibilities "running a mike boat," also known 
as an LCM.  Statement in support of claim, January 2005.  
Initially, it is important to note that the evidence of 
record neither confirms nor denies that the Veteran every 
worked on a Mike boat off the shores of Vietnam.  The only 
relevant evidence in this regard is a May 1969 notation that 
the Veteran jumped from the main deck of the USS Uhlmann to 
an "M boat," injuring his left ankle.  However, the service 
treatment record clearly indicates that this incident 
occurred in or around San Diego, California, not while the 
Uhlmann was operating in the South China Sea.  

Also, the Veteran's use of the term "ashore" on his 
original claim document is ambiguous as to whether this 
service could potentially comply with the foot-on-land rule.  
However, in subsequent documents the Veteran asserts that he 
was "on board the USS Uhlmann off the coast of Vietnam, but 
close enough to see people on the beaches and helicopters 
firing tracer rounds."  VA Form 9, received in February 
2006.  Subsequently, a May 2009 statement by the Veteran's 
representative clarifies that the Veteran had "never stepped 
foot on ground in Viet Nam."  Therefore, the Board finds 
that regardless of whether the Veteran's duties placed him on 
a Mike boat in the offshore waters of Vietnam, there is no 
evidence that he ever set foot upon land in Vietnam.  In 
fact, the Veteran's own statements indicate that he did not 
do so.  See Representative's statement, May 2009 
(transcribing results of telephone conversation with 
Veteran).  

Therefore, while the Veteran's naval service may have brought 
him in relatively close proximity to the Republic of Vietnam, 
the evidence does not show, nor does the Veteran contend that 
he was physically present within the boundaries of the 
Republic.  Accordingly, he is not entitled to presumptive 
service connection based upon herbicide exposure.  Haas, 
supra; 38 C.F.R. §§ 3.307, 3.309 (2008).   

The Board also acknowledges the Veteran's contentions that 
his ship sprayed a substance that looked like white smoke 
from large canisters onboard ship toward the coast of 
Vietnam.  VA Form 9, supra,  compare with VA social work 
notation, December 2004 (describing Veteran's concern about 
spraying a yellow substance that he believed to be Agent 
Orange).  However, the U.S. Army & Joint Services Record 
Research Center (JSRRC), has explicitly found that no 
evidence, to include a thorough review of ships histories, 
deck logs, and other official military documents, indicates 
that any Navy or Coast Guard ship is known to have used, 
stored, tested, or transported tactical herbicides off the 
coast of Vietnam.  See Memorandum for record, May 2009.  

Therefore, after considering all of the evidence of record, 
the Board finds that there is no evidence that the Veteran 
was directly or presumptively exposed to herbicides during 
his naval service in the offshore waters of the Republic of 
Vietnam.  As such, presumptive service connection for 
diabetes mellitus is not warranted.  Also, as previously 
discussed, the evidence does not show that service connection 
for diabetes mellitus is warranted under any other theory of 
entitlement.  

Hypothyroidism and neuropathy of the hands and feet

The Veteran asserts that his hypothyroidism and neuropathy of 
the bilateral hands and feet are attributable to his diabetes 
mellitus.  However, as diabetes mellitus is determined not to 
be attributable to the Veteran's military service, and 
therefore not subject to service connection, secondary 
service connection for any disability is not warranted based 
upon a causal relationship to diabetes mellitus.  
See 38 C.F.R. § 3.310 (2008).  

In addition, the Veteran's service treatment records do not 
reflect any complaints or treatment relevant to neurological 
problems or hypothyroidism during military service, nor any 
presumptive period thereafter.  Indeed, there is no evidence 
that these conditions existed until many years after 
discharge from military service.  See VA treatment records.  
As such, neither direct service connection nor presumptive 
service connection as an organic disease of the nervous 
system is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Therefore, the Board finds that service connection for 
hypothyroidism and neuropathy of the bilateral hands and feet 
is not warranted on any basis.

Finally, in relation to each of the claims discussed above, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's 
claims.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.

Service connection for hypothyroidism, to include as 
secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the bilateral hands, to 
include as secondary to diabetes mellitus, is denied. 

Service connection for neuropathy of the bilateral feet, to 
include as secondary to diabetes mellitus, is denied. 


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for hypertension is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2008).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the Veteran asserts that his hypertension is 
attributable either to his diabetes mellitus or his service-
connected posttraumatic stress disorder (PTSD).  As the Board 
has determined above that service connection for diabetes 
mellitus is not warranted, secondary service connection of 
hypertension is no longer for consideration on that basis.  
However, service connection for PTSD is currently in effect, 
and full consideration of the merits of secondary service 
connection is necessary.  

To this end, the Veteran's accredited service representative, 
on behalf of the Veteran, argues that there is a  known 
causal connection between psychiatric problems and 
cardiovascular disease, including hypertension.  See 
Representative's statement, September 2009, citing Cecil 
Textbook of Medicine 253 (22nd ed. 2004).  In order to reach 
a determination regarding this theory of entitlement, the 
Board finds that a VA examination and opinion as to etiology 
of the Veteran's hypertension is necessary.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is requested to:
(a)  Identify any currently diagnosed 
hypertension; 
(b)  Opine whether any current 
hypertension was incurred in or 
aggravated by active military service;
(c)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that clinical hypertension was 
present within one year from discharge 
from active military service in August 
1969;  
(d)  Opine whether it is at least as 
likely as not that any current 
hypertension disability was caused or 
permanently aggravated by the Veteran's 
service-connected disabilities, 
specifically to include the Veteran's 
service-connected PTSD. 
 
The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

The examination report must specifically 
consider and discuss the medical treatise 
evidence cited by the Veteran's 
representative in the September 2009 
brief.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


